DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts do not teach a system for creating a navigable, panoramic three-dimensional virtual reality environment with stereoscopic perception of three-dimensional depth to a user, comprising: at least two optical elements disposed in a common plane and facing in the same direction with their respective optical axes disposed parallel to one another and perpendicular to the common plane, each optical element having a field of view of at least 80 degrees; a position detector configured to determine a direction of view of the user; an image renderer disposed in communication with the at least two optical elements to receive first and second video image streams respectively therefrom and disposed in communication with the position detector to receive the direction of view, the image renderer configured to create an output stream of merged stereo image frames corresponding to the direction of view of the user, the merged frames comprising image frames from the first video stream which are temporally matched to respective image frames from the second video stream; and a head mounted display disposed in communication with the image renderer to receive the output stream and configured to display the output stream to the user, whereby a navigable, panoramic three-dimensional virtual reality environment having stereoscopic perception of three-dimensional depth is created in claims 1 and 9 as disclosed in paragraphs [0022]-[0026] of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425